DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Fig. 1
Species B: Fig. 2  
Species C: Fig. 3  
Species D: Fig. 4  
Species E: Fig. 5  
Species F: Fig. 6  
Species G: Fig. 7 
Species H: Fig. 8  
Species I: Fig. 9  	
3.	The species are independent or distinct because the configuration of the tracking methods for wireless transmission vary among the species and are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
	In this case, species A is an embodiment, of a block diagram of a high voltage monitoring system (see applicant’s specification paragraphs [0007] and [0016]),
a circuit diagram of a voltage measurement system (see applicant’s specification paragraph [0008] and [0018]); 	
Species C is a different embodiment, disclosing a circuit diagram of a part of a voltage adjustment circuit whose voltage gain is controlled by a dip-switch resistor array (see applicant’s specification paragraph [0009] and [0026]); 	
Species D is a different embodiment, disclosing a circuit diagram of a part of a voltage adjustment circuit whose voltage gain is controlled by a digital potentiometer (see applicant’s specification paragraph [0010] and [0040]); 	
	Species E is a different embodiment, disclosing a diagram of a switchgear system including a recloser, a control cable, and a recloser controller (see applicant’s specification paragraph [0011] and [0055]); 	
	Species F is a different embodiment, disclosing a diagram of a voltage sensor (see applicant’s specification paragraph [0012] and [0057]); 	
	Species G is a different embodiment, disclosing a block diagram of a recloser controller (see applicant’s specification paragraph [0013] and [0061]); 	
	Species H is a different embodiment, disclosing a diagram of a switchgear system for a recloser voltage measurement system (see applicant’s specification paragraph [0014] and [0067]); 	
	Species I is a different embodiment, disclosing a flow chart of a method for calibrating a recloser voltage measurement system (see applicant’s specification paragraph [0015] and [0068]); 	


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the groups of patentably distinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836